Citation Nr: 1432662	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction of the disability rating for hypertension with chest pain and dizziness, from 20 percent to 10 percent, effective June, 1, 2010, was proper.

2.  Entitlement to service connection for heart condition, claimed as chest pain and dizziness, as secondary to service-connected hypertension.

3.  Entitlement to an effective date earlier than April 15, 2009 for the grant of a 50 percent rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In a March 2011 written statement, the Veteran indicated that he was appealing the issues of service connection for heart condition, claimed as chest pain and dizziness, as secondary to service-connected hypertension, as well as entitlement to an earlier effective date for the grant of a 50 percent for migraine headaches.  This statement was received well within the one year the Veteran had to appeal a January 2011 rating decision that denied service connection for heart condition and another January 2011 rating decision that increased the disability rating for migraine headaches from 10 percent to 50 percent, effective April 15, 2009.  Thus, the Board construes that this is, in actuality, a timely notice of disagreement (NOD) with respect to these rating decisions.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2013); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).

The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, the issues of entitlement to service connection for heart condition, as secondary to service-connected hypertension, and entitlement to an effective date earlier than April 15, 2009 for the grant of a 50 percent rating for migraine headaches are listed on the title page of this decision.

The issues of entitlement to service connection for heart condition, as secondary to service-connected hypertension, and entitlement to an effective date earlier than April 15, 2009 for the grant of a 50 percent rating for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2009 rating decision proposed to reduce the rating of the Veteran's hypertension with chest pain and dizziness from 20 percent to 10 percent.

2.  The proposed reduction was implemented in a March 2010 rating decision, effective June 1, 2010.

3.  The reduction of the rating for the Veteran's hypertension with chest pain and dizziness from 20 percent to 10 percent was not supported by the evidence contained in the record at the time of the reduction.


CONCLUSION OF LAW

The criteria for reduction of a rating from 20 percent to 10 percent for hypertension with chest pain and dizziness have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that the reduction of the rating from 20 percent to 10 percent, effective June 1, 2010, for hypertension with chest pain and dizziness was improper.  He specifically contends that his service-connected hypertension with chest pain and dizziness has not improved and the 20 percent rating should be restored.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The RO must also notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  By a December 2009 rating decision, and a December 2009 notice letter to the Veteran, the RO satisfied these procedural requirements.  The Veteran expressed disagreement as to the proposed reduction, but did not request a hearing.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a March 2010 rating decision, accompanied by a March 2010 notice letter; the effective date of the reduction was June 1, 2010.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the new rating's effective date.  The question is thus whether the reduction was proper based on the evidence of record.

Prior to the reduction, the Veteran's 20 percent rating for hypertension with chest pains and dizziness had been in effect from January 22, 2008, to June 1, 2010.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements that are applicable to all rating reductions, including those which have been in effect for less than five years.  Brown, 5 Vet. App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Brown, 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id.

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10; 38 C.F.R. 3.344(c).  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

Hypertension is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under such diagnostic code, diastolic pressure which is predominantly 130 or more will be rated as 60 percent disabling.  Diastolic pressure which is predominantly 120 or more will be rated as 40 percent disabling.  Diastolic pressure which is predominantly 110 or more, or; systolic pressure predominantly 200 or more will be rated as 20 percent disabling.  Diastolic pressure which is predominantly 100 or more, or; systolic pressure which is predominantly 160 or more, or; a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control will be rated as 10 percent disabling.  A note accompanying these rating criteria provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The 20 percent rating assigned by a June 2008 rating decision was predicated on a March 2008 VA examination showing that the Veteran's blood pressure readings were 160/110, 150/110 and 160/100.  The Veteran reported current symptoms of blurred vision, motion sickness, and loss of balance.  He stated that he was taking Verapamil for 18 years but the response had been poor; there were side effects of headaches.  Additional blood pressure readings on separate days were not obtained.  See Hohol v. Derwinski, 2 Vet. App. 169, 172 (1992) (noting that in addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued).

In August 2008, the Veteran's blood pressure reading was 139/89.  It was noted that the Veteran's blood pressure was much better, but still slightly above target and this should be helped by increasing the medication.

In April 2009, the Veteran's blood pressure readings were 160/98 and 150/90.  It was noted that the Veteran had been noncompliant with the therapy for hypertension.

In November 2009, the Veteran's blood pressure readings were 161/106, 163/108, and 158/100.  

On a November 2009 VA fee-based examination, the Veteran's blood pressure readings were 142/100, 140/100 and 142/100.  The Veteran described the symptoms of dizziness, blurred vision, nausea, loss of balance, shortness of breath, and chest pain.  It was noted that he was taking Verapamil 240 mg since 1987 but the response had been minimal and his condition was the same.  He was also taking HCTZ 25 mg since 1981 and the response had been minimal.  Additional blood pressure readings on separate days were not obtained.

In an October 2010 letter, the Veteran's VA physician, Dr. Susan Platt, stated that the Veteran is regularly followed in her clinic and that his blood pressure has been of the severity to require the addition of several medications over time.  She stated that presently the Veteran's blood pressure was uncontrolled and a third medication was added.  She stated that his blood pressure has been as high as 165/107 while on medication.

After a thorough review of the claims file, the Board finds that the evidence does not support the reduction effectuated by the March 2010 rating decision.  The December 2009 rating decision proposing the reduction was predicated on the November 2009 VA examination, which reflected that the Veteran's blood pressure readings were 142/100, 140/100 and 142/100.  On this basis, reduction of the rating to 10 percent was implemented in a March 2010 rating decision, effective June 1, 2010.

The Board notes that while the blood pressure readings at the November 2009 VA examination have decreased, additional blood pressure readings on separate days were not obtained.  

Further, blood pressure readings obtained at a VA treatment session, 6 days prior to the November 2009 VA fee-based examination, were 161/106, 163/108, and 158/100, which appear to reflect no significant decrease from his blood pressure reading of 160/110, 150/110 and 160/100 obtained at the March 2008 VA examination.  In this regard, the November 2009 examiner stated that although the Veteran had been taking medication since 1987 the response had been minimal and his hypertension condition was the same.  Even if there had been temporary improvement in the symptoms from time to time, Dr. Platt who has been regularly treating the Veteran for his hypertension stated that the Veteran's hypertension was of such severity to require additional medication over time and that his blood pressure had been as high as 167/107.

Moreover, neither the more recent examination in November 2009, nor any subsequent evidence, demonstrates that the Veteran has an increased ability to function under the ordinary conditions of life and work.  Rather, the Veteran reported in April 2009 that Dr. Platt recommended that it was medically necessary for him to be excused from his job at the post office 1 to 3 days per month due to combination of multiple medical conditions of elevated high blood pressure, severe migraine headaches and nausea condition.  Indeed, the November 2009 examiner noted that the effect of the Veteran's hypertension on usual occupation was that he has to take days off due to symptoms; the disability's effect on daily activity was that he had to rest from dizziness, nausea and loss of balance.  As such, the Board finds that the evidence is against a finding that that the Veteran has an increased ability to function under the ordinary conditions of life and work.  

Accordingly, the Board finds that the reduction of the Veteran's disability rating for his service-connected hypertension with chest pain and dizziness was not appropriate, and the 20 percent disability rating is restored.



ORDER

A reduction of the rating for the Veteran's hypertension with chest pain and dizziness from 20 percent to 10 percent was not proper; the 20 percent rating is restored effective June 1, 2010.


REMAND

The RO has not yet issued a SOC addressing the issues of entitlement to service connection for heart condition, as secondary to service-connected hypertension, and entitlement to an effective date earlier than April 15, 2009 for the grant of a 50 percent rating for service-connected migraine headaches.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) so that a SOC may be issued.  Accordingly, each of these issues must be remanded so that the AOJ may issue a SOC.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to service connection for heart condition, as secondary to service-connected hypertension, and entitlement to an effective date earlier than April 15, 2009 for the grant of a 50 percent rating for service-connected migraine headaches.  38 C.F.R. § 19.26 (2013).  In the notice and Statement of the Case, remind the Veteran that a timely substantive appeal to the January 2011 rating decisions must be filed if these claims are denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to any of these issues, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


